Citation Nr: 1749637	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-26 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1976 to February 1979.

This issue came before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The RO denied service connection for peripheral neuropathy (PN), and the Veteran timely appealed to the Board.

A travel board hearing was held in November 2016 in Phoenix, Arizona and a transcript is available in the record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the Board to obtain an addendum opinion regarding the new evidence submitted. The Veteran submitted a number of articles regarding toxicity in the water, air, and soil at Fort McClellan, where she reports she was stationed, and the neighboring town of Anniston, Alabama. The Veteran also lists a number of articles stating the dangers of polychlorinated biphenyl (PCBs) and the affects they can have on those exposed. These articles suggest a connection between the exposure and the current disability. Based on the evidence submitted a VA addendum opinion is needed to take into account the possibility that toxins at Fort McClellan are at least as likely as not the cause of the Veteran's neuropathy.  The case is REMANDED for the following action:

1.  The AOJ should request a copy of her personnel records, for the purpose of establishing her location in Fort McClellan.

2.  The case should be referred to an appropriate specialist for determining whether there is any relationship between possible environmental exposre  at Fort McClellan and the development of peripheral neuropathy.  The examiner should consider the evidence provided by the Veteran, the articles/reports, letter from her doctor.  A rationale should be provided.
   
3. After completing the above to the extent possible, readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

